Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Miller (61748) on 01/10/2022.

The application has been amended as follows: 
In claims 1, 25, & 26, the last lines have been amended from "wherein the bias voltage is varied based on a measured value of the RF signal.” to --wherein the bias voltage is varied based on a measured value of the RF signal to keep an offset at or slightly above a desired bias voltage.--
In claim 13, line 12 has been amended from "the bias voltage being varied based on a measured value of the RF signal;” to -- the bias voltage being varied based on a measured value of the RF signal to keep an offset at or slightly above a desired bias voltage;--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 13, 25, & 26 are allowable over the prior art with the examiner’s amendment as provided above. The previous reference Cuomou was the closest art found in a search of the prior art, and does not provide all of the limitations of claims 1, 13, 25, & 26, nor does it render the combination of limitations obvious over Cuomou. Claims 4-7, 10-11, 14-19, 22-23, & 28-29 are allowable as being dependent on claims 1, 13, 25, & 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843